Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Dave Mattheis, Reg. No. 48,683 on March 15, 2021 (see attached summary).

The claims are amended as shown in the attached document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious the newly added limitations in each of the independent claims when considered in combination with the other limitations in those claims. 
In particular, the Applicant argues, in the response filed January 14, 2021, “The claimed invention captures the itag of each store command and associates that itag with a hash of the effective address of the store command in a first table. Hashed effective addresses of paired conflicting load and store commands are stored in a second table. After a flush, the hashed effective address of a load command is matched to an entry in the second table. The match provides the hashed value of the effective address of the conflicting store command but not the itag of the store command in the current execution stream. This hashed effective address is matched to an entry in the first table to provide the itag of the store command for use by the ISU in creating the necessary load store dependency. Associating conflicting load and store commands solely according to a hash of their respective effective addresses fails to provide the current itag of the store command for use in creating the necessary dependency between the commands. The use of two separate tables, one holding pairs of conflicting load-store commands and one holding current store command itags enables the provision of the current itag of the store command to the ISU.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Examiner, Art Unit 2183